DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,938,011. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a broader version of the ‘011 claims are fully encompass all limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itou (US 2013/0337311).
Regarding claim 23, Itou teaches a polyolefin based porous thin film used as a separator (0001).  The separator is to be used in a vehicle (0014). The film is produced using a dry productivity method including stretching (0018). A polyolefin based resin is extruded to form the membrane (0046). The melt flow index of the polyolefin based resin is taught to be 0.05- 3g/10 min (0046). The thickness is generally 5-50 microns (0136). The electrical resistance of the film is taught to be less than 1.0 ohmxcm2 (0142). The porosity is preferably 40-80% (0140). The puncture strength is 2.0N or more (0148). It is noted that 2.0N or more is equivalent to approximately 204 gf or more. The film may be a single layer or a multilayer wherein plural layers are laminated (0078). The polyolefin may be polypropylene or polyethylene (0047). 
Itou and the claims differ in that Itou does not teach the exact same proportions as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Itou overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve
upon what is already generally known provides the 
motivation to determine where in a disclosed set of 
percentage ranges is the optimum combination of 
percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
Regarding claim 24, Itou teaches the electrical resistance of the film to be less than 1.0 ohmxcm2 (0142). The puncture strength is 2.0N or more (0148). It is noted that 2.0N or more is equivalent to approximately 204 gf or more.
Regarding claim 25, Itou teaches the thickness is generally 5-50 microns (0136). The puncture strength is 2.0N or more (0148). It is noted that 2.0N or more is equivalent to approximately 204 gf or more.
Regarding claim 26, Itou teaches the thickness is generally 5-50 microns (0136). The puncture strength is 2.0N or more (0148). It is noted that 2.0N or more is equivalent to approximately 204 gf or more.
Regarding claim 27, Itou teaches the thickness is generally 5-50 microns (0136). The puncture strength is 2.0N or more (0148). It is noted that 2.0N or more is equivalent to approximately 204 gf or more.
Regarding claim 28, Itou teaches the thickness is generally 5-50 microns (0136). The puncture strength is 2.0N or more (0148). It is noted that 2.0N or more is equivalent to approximately 204 gf or more.
Regarding claim 29, Itou teaches the porosity is preferably 40-80% (0140).
Regarding claim 30, Itou teaches the film may be a single layer or a multilayer wherein plural layers are laminated (0078). The polyolefin layer may be polypropylene or polyethylene (0047). The melt flow index of the polyolefin based resin is taught to be 0.05- 3g/10 min (0046).
Regarding claim 31, Itou teaches coating the membrane with a heat resistant layer (0068).
Regarding claim 32, Itou teaches the membrane to be a battery separator (0001) used in a vehicle (0014).
Regarding claim 33, Itou teaches a polyolefin based porous thin film used as a separator (0001).  The separator is to be used in a vehicle (0014). The film is produced using a dry productivity method including stretching (0018). A polyolefin based resin is extruded to form the membrane (0046). The melt flow index of the polyolefin based resin is taught to be 0.05- 3g/10 min (0046). The thickness is generally 5-50 microns (0136). The electrical resistance of the film is taught to be less than 1.0 ohmxcm2 (0142). The porosity is preferably 40-80% (0140). The puncture strength is 2.0N or more (0148). It is noted that 2.0N or more is equivalent to approximately 204 gf or more. The film may be a single layer or a multilayer wherein plural layers are laminated (0078). The polyolefin may be polypropylene or polyethylene (0047). 
Itou and the claims differ in that Itou does not teach the exact same proportions as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Itou overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve
upon what is already generally known provides the 
motivation to determine where in a disclosed set of 
percentage ranges is the optimum combination of 
percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
Regarding claim 34, Itou teaches the electrical resistance of the film to be less than 1.0 ohmxcm2 (0142). The puncture strength is 2.0N or more (0148). It is noted that 2.0N or more is equivalent to approximately 204 gf or more.
Regarding claim 35, Itou teaches the thickness is generally 5-50 microns (0136). The puncture strength is 2.0N or more (0148). It is noted that 2.0N or more is equivalent to approximately 204 gf or more.
Regarding claim 36, Itou teaches the thickness is generally 5-50 microns (0136). The puncture strength is 2.0N or more (0148). It is noted that 2.0N or more is equivalent to approximately 204 gf or more.
Regarding claim 37, Itou teaches the thickness is generally 5-50 microns (0136). The puncture strength is 2.0N or more (0148). It is noted that 2.0N or more is equivalent to approximately 204 gf or more.
Regarding claim 38, Itou teaches the porosity is preferably 40-80% (0140).
Regarding claim 39, Itou teaches the film may be a single layer or a multilayer wherein plural layers are laminated (0078). The polyolefin layer may be polypropylene or polyethylene (0047). The melt flow index of the polyolefin based resin is taught to be 0.05- 3g/10 min (0046).
Regarding claim 40, Itou teaches coating the membrane with a heat resistant layer (0068).
Regarding claim 41, Itou teaches the membrane to be a battery separator (0001) used in a vehicle (0014).
Regarding claim 42, Itou teaches a polyolefin based porous thin film used as a separator (0001).  The separator is to be used in a vehicle (0014). The film is produced using a dry productivity method including stretching (0018). A polyolefin based resin is extruded to form the membrane (0046). The melt flow index of the polyolefin based resin is taught to be 0.05- 3g/10 min (0046). The thickness is generally 5-50 microns (0136). The electrical resistance of the film is taught to be less than 1.0 ohmxcm2 (0142). The porosity is preferably 40-80% (0140). The puncture strength is 2.0N or more (0148). It is noted that 2.0N or more is equivalent to approximately 204 gf or more. The film may be a single layer or a multilayer wherein plural layers are laminated (0078). The polyolefin may be polypropylene or polyethylene (0047). 
Itou and the claims differ in that Itou does not teach the exact same proportions as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Itou overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve
upon what is already generally known provides the 
motivation to determine where in a disclosed set of 
percentage ranges is the optimum combination of 
percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
Regarding claim 43, Itou teaches a polyolefin based porous thin film used as a separator (0001).  The separator is to be used in a vehicle (0014). The film is produced using a dry productivity method including stretching (0018). A polyolefin based resin is extruded to form the membrane (0046). The melt flow index of the polyolefin based resin is taught to be 0.05- 3g/10 min (0046). The thickness is generally 5-50 microns (0136). The electrical resistance of the film is taught to be less than 1.0 ohmxcm2 (0142). The porosity is preferably 40-80% (0140). The puncture strength is 2.0N or more (0148). It is noted that 2.0N or more is equivalent to approximately 204 gf or more. The film may be a single layer or a multilayer wherein plural layers are laminated (0078). The polyolefin may be polypropylene or polyethylene (0047). 
Itou and the claims differ in that Itou does not teach the exact same proportions as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Itou overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve
upon what is already generally known provides the 
motivation to determine where in a disclosed set of 
percentage ranges is the optimum combination of 
percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
Regarding claim 44, Itou teaches a polyolefin based porous thin film used as a separator (0001).  The separator is to be used in a vehicle (0014). The film is produced using a dry productivity method including stretching (0018). A polyolefin based resin is extruded to form the membrane (0046). The melt flow index of the polyolefin based resin is taught to be 0.05- 3g/10 min (0046). The thickness is generally 5-50 microns (0136). The electrical resistance of the film is taught to be less than 1.0 ohmxcm2 (0142). The porosity is preferably 40-80% (0140). The puncture strength is 2.0N or more (0148). It is noted that 2.0N or more is equivalent to approximately 204 gf or more. The film may be a single layer or a multilayer wherein plural layers are laminated (0078). The polyolefin may be polypropylene or polyethylene (0047). 
Itou and the claims differ in that Itou does not teach the exact same proportions as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Itou overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve
upon what is already generally known provides the 
motivation to determine where in a disclosed set of 
percentage ranges is the optimum combination of 
percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SLIFKA whose telephone number is (571)270-5838.  The examiner can normally be reached on Monday-Friday 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        September 27, 2022